82 S.E.2d 84 (1954)
240 N.C. 332
STATE
v.
STANTLIFF.
No. 656.
Supreme Court of North Carolina.
May 19, 1954.
Atty. Gen. Harry McMullan, Asst. Atty. Gen. Ralph Moody, and Charles G. Powell, Jr., Raleigh, Member of Staff, for the State.
F. D. Hackett and Robert Weinstein, Lumberton, for defendant, appellant.
BOBBITT, Justice.
Plenary evidence was offered in support of each averment of the bill of indictment.
"Exceptions in the record not set out in appellant's brief, or in support of which no reason or argument is stated or authority cited, will be taken as abandoned by him." Part Rule 28, Rules of Practice in the Supreme Court of North Carolina. 221 N.C. pages 562-563.
The only exception set out in appellant's brief appears in the record as follows: "Defendant excepts to the foregoing charge of the court. Exception 7." Upon this exception appellant bases his only assignment of error; and he asserts in support of this assignment that the trial judge stressed the State's contentions to such extent as to constitute an expression of opinion as to defendant's guilt in violation of G.S. § 1-180. Neither the exception, nor the assignment of error, nor the assertion in the brief, calls attention to any particular statements or omissions in the court's summation of the respective contentions. All are broadside and are insufficient to draw into focus any assigned error of law. State v. Moore, 120 N.C. 570, 26 S.E. 697; Rawls v. Lupton, 193 N.C. 428, 137 S.E. 175; *85 Poniros v. Nello L. Teer Co., 236 N.C. 145, 72 S.E.2d 9.
However, we have considered the charge. No error of law appears. Too, the trial judge stated the contentions of the State and of defendant accurately and fairly. The only possible basis for appellant's contention is the circumstance that more words are devoted to the summation of the State's contentions than to the summation of defendant's contentions. This circumstance, standing alone, does not support appellant's contention. State v. Jessup, 219 N.C. 620, 14 S.E.2d 668; Edgewood Knoll Apartments v. Braswell, 239 N.C. 560, 80 S.E.2d 653. This circumstance necessarily resulted from the fact that, in the absence of positive evidence in behalf of defendant, a summation of defendant's contentions rested on a very limited evidential base.
Defendant's assignment of error is without merit.
No error.